ORDER

PER CURIAM.
Harold Morse appeals the judgment entered upon a jury’s verdict convicting him of one count of concealing a prohibited article in a correctional facility. We find the trial court did not err in admitting testimony about the statement Morse made claiming ownership of the weapon found in his cell. Additionally, we find the trial court did not err in conducting voir dire. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. *388The judgment of the trial court is affirmed under Rule 30.25(b).